Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2020 has been entered.
 
Currently, claims 202-224 are pending in the instant application.  Claims 1-201 have been canceled.  Claim 202 has been amended and claims 222-224 are newly amended.  This action is written in response to applicant’s correspondence submitted 06/29/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.   The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final.
The rejections of 
The rejection of claim 210 under 35 USC 103 is withdrawn because upon further consideration Garrido, Veveo and Kim does not explicitly teach amplification of unpurified cell lysates.  

Claim Amendments
Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have the proper markings and proper status identifiers.  Claim 209 has been changed without the proper marking and status identifiers while claims 222-224 are indicated as new claims on the amendment filed 06/29/2020 however claims submitted on 9/20/2019 contained newly added claims 222-224.  Claims 222-224 submitted on 06/29/2020 are different claims from those submitted on 09/20/2019.  Claim 209 has been changed from the previous submitted claims on 09/20/2019 without the proper markings.
Since the reply filed 06/29/2020 appears to be bona fide and it is clear applicants intent, in the interest of compact prosecution, the pending claims have been examined as amended claims.  However, for any response to this office action to be fully responsive, applicant is required to include the proper markings to indicate the changes that have been made and the proper status identifiers for the claims.  Applicant is reminded that in order to comply with 37 CFR 1.121 all changes to the claims must have proper markings and proper status identifiers.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 202-206, 208-209 and 222-224 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat (Int JK Food Microbiology, 2003, 217-224) in view of Khan (J Clinical Microbiology, 2004, p453-457).
Bhagwat teaches simultaneous detection of E. coli, L. monocytogenes, and Salmonella strains by real-time PCR. Bhagwat teaches four different fresh vegetables were washed with water having S. typhimurium, E.coli O157:H7, and L.monocytogenes (claim 209).  Bhagwat teaches produce samples were placed in a stomacher bag containing 225ml of preenrichment broth (UPB) (food sample with rich nonselective media)(claim 203) . UPB comprises 5g/l NaCl (claim 204) and 7g disodium phosphate (about 10g/l).  Bhagwat teaches the samples were incubated for a total time of 20 hours (see 2.3, pg. 219).  Bhagwat teaches DNA was isolated from the UPB by 10’ centrifugation followed by addition of BAX DNA lysis reagent and lysis of cells for 60min at 55 ºC followed by 95 ºC for 10min (first lysis temperature followed by second lysis temperature) (claims 222-223).  The lysate was on ice for 10 min followed by centrifugation for 10min.  The DNA was transferred to BAX PCR tubes and PCR was carried out (multiplex PCR).  The total time for enrichment, lysis and PCR was under 28 hours (~25hrs).  Bhagwat teaches individual pathogens by universal enrichment and real time PCR were 
Khan teaches a single tube PCR method for efficient identification of bacterial in 3 hours without conventional DNA isolation.  Khan teaches a simple 6 min direct cell lysis protocol as a PCR prestep for generation of DNA template.  Khan teaches lysis reagents comprise SDS and Triton X-100 (see table 1) in TE (Tris-EDTA buffer)(claim 205-206 and 208).  Khan teaches crude DNA containing lysate was used directly for subsequent PCR (See cell lysis optimization).  Khan teaches a direct cell lysis-based PCR protocol with less than 2 hours for identification of a bacterial isolate.  Khan teaches the single tube protocol is potentially adaptable as a diagnostic tool in routine analytical and clinical laboratories for rapid or high throughput screening within minimized risks of contamination or exposure (see pg. 456).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to improve the method of simultaneous detection of E. coli, L. monocytogenes, and Salmonella strains by real-time PCR by reducing the step of DNA purification to allow for a more rapid identification of bacteria as taught by Khan.  Additionally while Bhagwat does not disclose the components of the lysis buffer, the ordinary artisan would have included known lysis components including EDTA, SDS, and triton, as taught by Khan.   The ordinary artisan would have been motivated to improve the method of Bhagwat and reduce the number of steps and time to identify bacteria and include direct detection by amplification of crude lysates as taught by Khan to allow for a more rapid analysis of results.  Because Bhagwat and Khan teach analysis of bacteria followed by multiplex real time PCR, the ordinary artisan would have had a reasonable expectation of success that direction amplification of crude lysates as taught by Khan could be used in the method of Bhagwat because Khan teaches  the single tube .
Claims 207 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat (Int JK Food Microbiology, 2003, 217-224) in view of Khan (J Clinical Microbiology, 2004, p453-457), as applied to claims 202-206, 208-209 and 222-224 above, and further in view of Garrido (Food Control, 2013, vol 30, pp 76-85).
Bhagwat in view of Khan teaches detection of bacteria in food by PCR of crude lysate samples in under 28 hours as set forth in section 9 above.  Bhagwat in view of Khan teaches lysis of bacteria by addition of BAX DNA lysis reagent and lysis of cells for 60min at 55 ºC followed by 95 ºC for 10min.  Bhagwat in view of Khan does not teach lysis reagents comprise lysozyme.  
However addition of lysozyme to lysis buffer is routine in the art.  Garrido teaches cell lysis comprises incubation with lysozyme (see 2.3.2) and further teaches lysis is performed by incubation at a first temperature of 37 ºC followed by a second temperature of 70 ºC.  Garrido teaches analysis by PCR of L.monocytogenes. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was to improve the method of detecting food borne pathogenic bacteria as taught by Bhagwat in view of Khan by including additional known reagents for lysis as taught by Garrido to allow for effective lysis.  Because Bhagwat in view of Khan teach components of lysis buffer comprise TE and the method of lysis comprises a first and second temperature, it would have been obvious to  include additional known reagents, including lysozyme as taught by Garrido in the method of Bhagwat in view of Khan.  The ordinary artisan would have been motivated to include additional known lysis reagents, as taught by Garrido because the lysis method of Bhagwat in view of Khan is a similar lysis as in Garrido.  Because the lysis methods are similar .
Claims 210 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat (Int JK Food Microbiology, 2003, 217-224) in view of Khan (J Clinical Microbiology, 2004, p453-457). as applied to claims 202-206, 208-209 and 222-224 above, and further in view of Garrido (Food Control, 2013, vol 30, pp 76-85) as evidence by Omicello (Food Microbiology, 2009, vol 26, p 615-622), Mafu (J.  Food Prot, 2009, Vol 72, No 6, pp 1310-1314), GenBank accession M24199 (available at ncbi.nlm.nih.gov, printer 6/15/2019, p 1-3), Hogan et al. (US Pat. 5,541,308, July 30, 1996) and Buck et al (Biotechniques (1999) 27(3):528-536).
Bhagwat in view of Khan teaches detection of bacteria in food by PCR of crude lysate samples in under 28 hours as set forth in section 9 above.   Bhagwat in view of Khan teaches lysis of bacteria by addition of BAX DNA lysis reagent and lysis of cells for 60min at 55 ºC followed by 95 ºC for 10min.  Bhagwat in view of Khan teaches detection of S. typhimurium, E.coli O157:H7, and L.monocytogenes.  Bhagwat in view of Khan does not teach primers that are 80% identical to SEQ ID NO 1 and SEQ ID NO 2.   It is noted that SEQ ID NO 1 and SEQ ID NO 2 are primers that target the hlyA gene in L. monocytogense
Garrido teaches food samples inoculated with bacteria comprising L.monoctyogenes and S. enterica and detection of L. monocytogenes and S. enterica (see 2.7 and table 5) (food sample) (claim 203). Garrido teaches analysis of DNA by qPCR targeting hlyA gene for L.monocytogenes (see 2.4). Garrido as evidence by Omiccioli (2009) teaches primers comprising hlyA gene. Omiccioli teaches the primer sequence for hlyA gene:  forward primer: 
Mafu teaches detecting L.monocytogense, S. enterica, and E.coli in food samples.  Mafu teaches DNA was isolated from enriched samples and quantification of pathogens was determined by RT-PCR (see materials and methods).  Mafu teaches amplification of L.monocytogens by primers  forward: 5’-ATG AAA AAA ATA ATG CTA GT-3’ and reverse: 5’-TTA TTC GAT TGG ATT ATC TA-3’ targeting hlyA gene from GenBank accession no. M24199.  
GenBank Accession number  M24199 teaches the sequence of hlyA gene. 
Hogan et al. (herein referred to as Hogan) teaches the use of specific primers col. 6-7, lines 50-67, lines 1-12, and furthermore provides specific guidance for the selection of primers, 
	"Once the variable regions are identified, the sequences are aligned to reveal areas of maximum homology or 'match'.  At this point, the sequences are examined to identify potential probe regions.  Two important objectives in designing a probe are to maximize homology to the target sequence(s) (greater than 90% homology is recommended) and to minimize homology to non-target sequence(s) (less than 90% homology to non-targets is recommended).  We have identified the following useful guidelines for designing probes with the desired characteristics.
First, probes should be positioned so as to minimize the stability of the probe:nontarget nucleic acid hybrid.  This may be accomplished by minimizing the length of perfect complementarity to non-target organisms, avoiding G and C rich regions of homology to non-target sequences, and by positioning the probe to span as many destabilizing mismatches as possible (for example, dG:rU base pairs are less destabilizing than some others).  Second, the stability of the probe:target nucleic acid hybrid should be maximized.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G:C base pairs and by designing the probe with an appropriate Tm.  The beginning and end points of the probe should be chosen so that the length and %G and %C result in a Tm about 2-10oC higher than the temperature at which the final assay will be performed.  The importance and effect of various assay conditions will be explained further herein.  Third, regions of the rRNA which are known to form strong structures inhibitory to hybridization are less preferred.  Finally, probes with extensive self complementarity should be avoided."


Buck expressly provides evidence of the equivalence of primers.  Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1).  Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1).   When Buck tested each of the primers selected by the methods of the different labs, Buck found that EVERY SINGLE PRIMER worked (see page 533, column 1).  Only one primer ever failed, No. 8, and that primer functioned when repeated.  Further, EVERY SINGLE CONTROL PRIMER functioned as well (see page 533, column 1).   Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).”  Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories.  It is particularly striking that all 95 

It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to design primers to detect hlyA gene in L. monocytogenes in food samples as taught by Mafu and Garrido in the method of Bhagwat in view of Khan.  Because  Bhagwat in view of Khan, Garrido, and Mafu all teach detecting L. monocytogenes in food sample by PCR it would have been obvious to the ordinary artisan to include detection of hylA gene for detection of L. monocytogene as taught by Garrido and Mafu in the method of Bhagwat in view of Khan.  Designing primers and probes which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes and primers, see Hogan et al. Moreover there are many internet web sites that provide free downloadable software to aid in the selection of primers drawn from genetic data recorded in a spreadsheet. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers and probes.  Garrido and Mafu teach different primer sequences for HlyA that target and function to detect L.monocytogene in food samples.  The ordinary artisan would be motivated to have designed and tested new primers to obtain additional oligonucleotides that function to detect hlyA gene of L.monocytogenes in food samples and identify oligonucleotides with improved properties.  The prior art teaches many different primers that all function to detect hlyA of L.monocytogene in food samples as taught by Mafu and Garrido. The ordinary artisan would have a reasonable expectation of success of obtaining additional primers from within the sequence provided by Garrido as evidence by Omiccioli of the GenBank sequence of hlyA and 



Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634